Citation Nr: 0815076	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals, 
adenocarinoma of the rectum, claimed as colon cancer, status 
post resection, permanent ostimate.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to July 
1982.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision rendered by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  However, jurisdiction was transferred 
to the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served in Vietnam and it is presumed that he 
was exposed to herbicides during service.

2.  Residuals, adenocarinoma of the rectum, claimed as colon 
cancer, status post resection, permanent ostimate was not 
manifest during service or within one year of separation.  

3.  Residuals, adenocarinoma of the rectum, claimed as colon 
cancer, status post resection, permanent ostimate is not 
otherwise related to service.


CONCLUSION OF LAW

Residuals, adenocarinoma of the rectum, claimed as colon 
cancer, status post resection, permanent ostimate was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§  
501, 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that there is no credible evidence showing that the 
claimed rectal cancer was incurred in service or is related 
to a service connected disability.  Because some evidence of 
an in-service event, injury, or disease is required in order 
to substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.

        Legal Criteria 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Service connection for a malignant tumor may be granted if 
manifest during service or to a compensable degree within one 
year of separation.  38 U.S.C.A. §§ 1101, 1110. 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

        Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  
Furthermore, there is no evidence of disability during 
service or within one year of separation and it is not so 
contended.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran essentially contends that he developed residuals, 
adenocarinoma of the rectum, claimed as colon cancer, status 
post resection, permanent ostimate as a result of herbicide 
exposure during service.  After review of the record, the 
Board concludes that service connection for this condition is 
not warranted.  

Presumptive service connection

Service connection may be presumed for residuals of herbicide 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, 
personnel records show that the veteran served in Vietnam 
during the Vietnam Era.  However, the residuals, 
adenocarinoma of the rectum, claimed as colon cancer, status 
post resection, permanent ostimate is not a condition subject 
to presumptive (herbicide or Agent Orange) service connection 
pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Board recognizes that the veteran has argued that 
adenocarinoma of the rectum qualifies as a soft tissue 
sarcoma by definition and thus is presumptively service 
connected.  The Board also recognizes that the veteran's 
physician, P.E.M, submitted a letter in October 2005 
asserting that the veteran clearly has rectal cancer with an 
unusual tissue type.  The term "soft-tissue sarcoma" as 
defined by the regulations includes Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, Malignant fibrous 
histiocytoma, Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2007).  
Adenocarcinoma of the rectum is not among the disabilities 
listed as being included in the term "soft- tissue sarcoma."  
See 38 C.F.R. § 3.309(e).  

Although P.E.M noted that the veteran's tissue type was a 
little bit unusual in that it was a small cell/neuroendocrine 
tumor, he did not identify the "unusual tissue type" as 
soft tissue sarcoma as defined by the regulations and no 
evidence has been presented showing that the "unusual tissue 
type" is soft tissue sarcoma.  Furthermore, the pathology 
report identified the abnormality as feature os small cell 
carcinoma and neuroedicrine carcinoma, rather than sarcoma.  
The Board further notes that the National Academy of Sciences 
has reviewed the scientific studies on the relationship 
between gastrointestinal tract tumors (to include colon and 
rectal cancer) and exposure to herbicides, and the Secretary 
has concluded that a positive association does not exist.  68 
Fed. Reg. 27630-27641 (May 20, 2003).  Since the veteran has 
not been diagnosed with one of the specific diseases listed 
within 38 C.F.R. § 3.309(e), service connection on a 
presumptive basis is not warranted.  


Direct service connection

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's residuals, adenocarinoma 
of the rectum, claimed as colon cancer, status post 
resection, permanent ostimate developed during service or 
within a year of separation or as a result of his herbicide 
exposure or any incident of service.  38 C.F.R. § 3.303(d); 
see Combee, supra.  

The veteran's separation examination noted abnormal anus and 
rectum due to hemorrhoids and a firm prostate; however, the 
veteran's service medical records are negative for 
complaints, findings or diagnoses of adenocarcinoma of the 
rectum.  Post-service treatment records reflect that the 
veteran has a history of rectal cancer and that he was 
diagnosed with this condition around 2001.  

Although the veteran's physician, P.E.M, submitted a letter 
in October 2005 asserting that the veteran clearly has rectal 
cancer with an unusual tissue type, post-service treatment 
records do not include any competent evidence suggesting a 
medical relationship between the veteran's rectal cancer and 
service.  38 C.F.R. § 3.303(d).  The Board has considered the 
various statements made by the veteran linking his rectal 
cancer to service.  However, a layperson lacks the capacity 
to provide evidence that requires specialized knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  To the extent that the veteran 
asserts that his rectal cancer is attributable to an incident 
in service, the Board concludes that his assertion is 
unsupported by reliable evidence and is not competent.  There 
is also a remarkable lack of corrobative evidence within 
years of separation from service.  The Board notes that the 
veteran separated from service in 1982 but was not diagnosed 
with rectal cancer until 2001, which is about 18 years after 
separation.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Accordingly, service connection for residuals, adenocarinoma 
of the rectum, claimed as colon cancer, status post 
resection, permanent ostimate must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

Service connection for residuals, adenocarinoma of the 
rectum, claimed as colon cancer, status post resection, 
permanent ostimate is denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


